Citation Nr: 0614119	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for service connection 
for neuropathy of the hands and arms.  

2.  Entitlement to service connection for herniated discs at 
C-3, C-4, and C-5 (a "neck disorder").  

3.  Entitlement to service connection for neurofibroma of the 
neck.  

4.  Entitlement to service connection for lipoma of the neck.  

5.  Entitlement to service connection for degenerative 
changes of the cervical spine.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Review of the record indicates 
that the veteran has not worked since 1992 and is in receipt 
of Social Security disability payments.  However, the 
veteran's Social Security Administration (SSA) records are 
not associated with the veteran's claims folder.  On remand, 
the RO should attempt to secure this evidence.  

Additionally, in January 2003, while the veteran was living 
in South Korea, the RO notified the veteran that he needed to 
have a VA medical examination.  In a January 2003 letter, the 
RO informed the veteran that they asked the American Embassy 
in South Korea to set up an examination and that when the 
veteran received the RO letter, he must coordinate with the 
embassy to have the examination scheduled and completed.  
Also of record are three pages of an eleven page fax from the 
RO to the Federal Benefits Unit at the American Embassy in 
Seoul, the other eight pages are not of record.  There is no 
evidence of record that the veteran and the embassy scheduled 
an examination while the veteran was living in South Korea.  

A review of the record shows that the veteran is now residing 
in the United States.  Since the veteran was offered an 
examination in South Korea and did not receive one, the Board 
is remanding this case so that he may receive a VA 
examination to determine whether his claimed disabilities 
were caused or aggravated by his period of active military 
service.  

Additionally, private medical records from July 2002 indicate 
that the veteran had a lipoma of the neck, not a 
neurofibroma.  VA Medical Center (VAMC) records from December 
2005 show in the veteran's medical history that he had a 
"cervical neurofibroma resection at Seoul, Korea."  Thus, 
the record is unclear as to whether or not the veteran had a 
lipoma or a neurofibroma.  This needs to be clarified, as the 
veteran has claims for service connection for both a lipoma 
and a neurofibroma.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The Board 
has construed this decision to also affect claims for 
increased ratings.  In the present appeal, the veteran was 
not provided with notice regarding how a disability rating 
and an effective date would be assigned should the claim be 
granted.  As these questions are involved in the present 
appeal, the veteran should be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  

2.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination for an opinion as to whether it 
is as likely as not the veteran's 
neuropathy of the hands and arms, herniated 
discs at C-3, C-4, and C-5; degenerative 
changes of the cervical spine, and 
neurofibroma or lipoma of the neck were 
incurred or aggravated as a result of 
active military service from December 1967 
to December 1987.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

The examiner should specify whether the 
veteran had or has a lipoma or a 
neurofibroma.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should fully explain his 
opinion.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, the report should so state.

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available to the 
examiner(s) for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  

3.  The RO should send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  

4.  After ensuring proper completion of all 
development, the RO should readjudicate the issues on 
appeal. If the disposition of either issue remains 
unfavorable to the veteran, the RO should furnish the 
veteran and his representative a supplemental 
statement of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





